347 F.3d 196
In re: GRAND JURY PROCEEDINGS OF THE SPECIAL APRIL 2002 GRAND JURY
No. 03-3328.
United States Court of Appeals, Seventh Circuit.
Argued September 22, 2003.
Decided September 25, 2003.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division. No. 02 GJ 369. Charles P. Kocoras, Chief Judge.
Before BAUER, Circuit Judge, ROVNER, Circuit Judge, EVANS, Circuit Judge.


ORDER


1
An incarcerated contemnor brings this expedited appeal from the district court's August 13, 2003 Memorandum Opinion and August 21, 2003 Supplemental Opinion (both issued under seal) granting the government's petition for civil contempt. Based on the submissions of the parties, oral argument and a review of the record, we affirm the judgment of the district court. An opinion will follow.